Citation Nr: 1813420	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-31 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) from December 10, 1993 to January 8, 1997.

2. Entitlement to an initial rating in excess of 30 percent for COPD from January 9, 1997 to March 20, 2012.

3. Entitlement to an initial rating in excess of 60 percent for COPD from March 21, 2012 to June 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota, which effectuated the Board's August 2010 grant of service connection for COPD and assigned an initial noncompensable rating, effective December 10, 1993.  

By rating decision of September 2013, the Decision Review Officer (DRO) increased the evaluation of COPD to 10 percent disabling, effective December 10, 1993; evaluation of 30 percent assigned from January 9, 1997; and an evaluation of 60 percent assigned from March 21, 2012.  

Thereafter, in a rating decision of June 2017, the DRO again increased the evaluation of COPD to 100 percent disabling, effective June 3, 2013.  This is the highest schedular evaluation allowed under the applicable criteria.  However, as the DRO decision is a partial grant of benefits sought on appeal, this claim remains in appellate status as to the other relevant periods on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. From December 10, 1993 to January 8, 1997, the Veteran's COPD was not manifested by at least FEV-1 of 56- to 70-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted.

2. From January 9, 1997 to March 20, 2012, the Veteran's COPD was not manifested by at least FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

3. From March 21, 2012 to June 2, 2013, the Veteran's COPD was not manifested by FEV-1 less than 40-percent predicted, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale, or; right ventricular hypertrophy, or; pulmonary hypertension, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.


CONCLUSIONS OF LAW

1. From December 10, 1993 to January 8, 1997, the criteria for entitlement to an initial rating in excess of 10 percent for COPD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6604 (2017).

2. From January 9, 1997 to March 20, 2012, the criteria for entitlement to an initial rating in excess of 30 percent for COPD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6604 (2017).

3. From March 21, 2012 to June 2, 2013, the criteria for entitlement to an initial rating in excess of 60 percent for COPD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6604 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  VA examinations were also provided.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).

COPD

The Veteran was initially assigned a noncompensable evaluation effective December 10, 1993, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6604.  During the pendency of the appeal, the Veteran was then granted a 10 percent evaluation from December 10, 1993; a 30 percent evaluation from January 9, 1997; a 60 percent evaluation from March 21, 2012; and 100 percent evaluation from June 3, 2013.  

The Veteran contends that he is entitled to an increased rating for the relevant periods on appeal as his COPD is manifest by symptoms more severe than what the current disability evaluations reflect.  

As a preliminary matter, the rating criteria for respiratory conditions were amended, effective October 6, 2006, after the Veteran filed his claim for service-connection in December 1993. See 71 Fed. Reg. 52457 (Sept. 6, 2006) (presently codified at 38 C.F.R. § 4.96 ).  The Board notes, however, that the change in regulations did not alter the specific criteria listed in the applicable Diagnostic Code 6604.  Rather, the new regulation, in pertinent part, clarifies how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability and when to apply pre-bronchodilator values for rating purposes.  

Specifically, the post-bronchodilator findings for PFTs are the standard in pulmonary assessment. See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, the revised regulations specify that post-bronchodilator results are generally required, and if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes. See 38 C.F.R. § 4.96(d)(4), (5).  

Therefore, for the purposes of rating the Veteran's COPD in this case, the actual criteria following the amendment remain unchanged, and there is no initial issue to resolve as to whether the version most favorable to the Veteran was applied in the initial adjudication of the claim.  Throughout this decision, where available, both pre- and post-bronchodilator data are included and were considered consistent with the regulations discussed above in reaching the Board's decision.

Diagnostic Code 6604 provides the following rating criteria for COPD: a 10 percent rating is warranted with FEV-1 of 71- to 80- percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB)) of 66- to 80-percent predicted.  A 30 percent rating is warranted for such disease with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted with FEV-1 less than 40-percent predicted, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO) (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale, or; right ventricular hypertrophy, or; pulmonary hypertension, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

As explained below, the competent evidence of record, to include the Veteran's private treatment records, VA treatment records, VA examination reports, Social Security Administration records, and lay statements, do not establish findings consistent with higher ratings.

From December 10, 1993 to January 8, 1997

For this period on appeal, the Board finds that the Veteran is adequately compensated by the assigned 10 percent evaluation, and a higher rating is not warranted. 38 C.F.R. § 4.97, Diagnostic Code 6604.

Private medical records of April 1991 reflect the Veteran was evaluated as part of a Social Security examination to include pulmonary function testing.  After use of bronchodilator results, the Veteran's FEV-1/FVC was 79 percent predicted, with normal findings for the exercise portion of the pulmonary function exam. See St. Luke's Hospital of Duluth records.  

VA clinical records of December 1993 reflect that during treatment for chronic alcoholism, he was diagnosed with COPD secondary to smoking and smoker's bronchitis. See St. Cloud VAMC records.

Medical records of March 1994 reflect complaints of chest pain, but the Veteran denied any symptoms of shortness of breath.  Accompanying chest X-rays revealed no acute changes.  The examiner found no evidence of cardiac disease. See St. Luke's Hospital of Duluth records.  

In view of the above, for the period from December 10, 1993 to January 8, 1997, the Board finds that an initial rating in excess of 10 percent is not warranted.  While there are no pulmonary function test results of record during this period on appeal, the Board notes that the Veteran was in fact provided a PFT in April 1991 which revealed objective FEV-1/FVC findings of 79 percent, which is consistent with a 10 percent rating and an objective reflection of the current condition during that time.  Furthermore, the record contains no evidence to the contrary.  There is also no objective indication that during the relevant period on appeal, the Veteran's COPD was manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  Therefore, absent competent evidence of record, the Board finds that the Veteran's COPD symptomatology does not more nearly approximate the pulmonary functionary test criteria required for the next higher 30 percent rating under Diagnostic Code 6604. 38 C.F.R. § 4.97.

Accordingly, an initial rating in excess of 10 percent, from December 10, 1993 to January 8, 1997, is not warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

From January 9, 1997 to March 20, 2012

For this period on appeal, the Board finds that the Veteran is adequately compensated by the assigned 30 percent evaluation, and a higher rating is not warranted. 38 C.F.R. § 4.97, Diagnostic Code 6604.

VA treatment records of November 1997 reflect pulmonary functionary test results of FEV-1/FVC of 79 percent predicted. See Twin Ports VA Outpatient Clinic.

An August 2000 VA examination report reflects pulmonary function test was conducted with post- bronchodilator findings of FEV-1 of 109 percent predicted, and FVC of 123 percent predicted. See Minneapolis VAMC records.

Another pulmonary function test was conducted in December 2006 showing a FEV-1 of 85 percent predicted, and FVC of 113 percent predicted after use of bronchodilator therapy. See VA examination report of March 2007.  

A March 2007 VA examination report reflects a diagnosis of COPD.  Based on objective PFT results from August 2000 and December 2006, the VA examiner found evidence of air flow limitation and hyperinflation consistent with chronic obstructive pulmonary disease. Id.  

Upon review of the evidence of record, the Veteran's COPD has not shown symptoms of such severity to warrant an evaluation in excess of 30 percent.  Specifically, during this period on appeal, PFT results show findings no worse than FEV-1 of 85 percent, FVC of 113 percent, and the ratio of FEV-1/FVC of 79 percent after use of bronchodilator results. See PFT from November 1997, August 2000, and December 2006.  In fact, the Board observes a significant improvement in the Veteran's COPD with positive bronchodilator results which is consistent with a 10 percent rating, at most, if considered under the ratio of FEV-1/FVC.  Notably, FEV-1 and FVC findings were both over 100 percent, which would be a non-compensable rating, if considered exclusively on a score of FEV-1.  There is simply no evidence of record, during this rating period on appeal, that the Veteran's COPD was manifested by at least FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

For these reasons, the Board finds that the Veteran's COPD has not been manifested by symptomatology more nearly approximating the criteria for a 60 percent rating under Diagnostic Code 6604.  Accordingly, an initial rating in excess of 30 percent, from January 9, 1997 to March 20, 2012, is not warranted.  

From March 21, 2012 to June 2, 2013

As of June 3, 2013, the Veteran has been in receipt of a total disability rating for his COPD, the date the medical record showed oxygen was first used.  However, for the period prior to June 3, 2013, the Board finds that a higher rating is not warranted as the Veteran's COPD has not shown symptoms of such severity to warrant an evaluation in excess of 60 percent.

Specifically, at no time during this period on appeal from March 21, 2012 to June 2, 2013, has the Veteran's COPD shown to have FEV-1 less than 40-percent predicted, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale, or; right ventricular hypertrophy, or; pulmonary hypertension, or; episode(s) of acute respiratory failure, or; the requirement of outpatient oxygen therapy consistent with a 100 percent rating criteria under Diagnostic Code 6604.

Pulmonary function test of March 21, 2012 reflect post-bronchodilator findings of FEV-1/FVC of 51 percent.  

VA contract examination of December 2012 shows of FEV-1 restricted to 62 percent and the ratio of FEV-1/FVC was 67 percent after use of bronchodilator results.  

Similar findings are shown on pulmonary function test results in February 2014 reflecting FEV-1 of 49 percent and the ratio of FEV-1/FVC of 61 percent after use of bronchodilator therapy.

The Board observes that the PFT results from December 2012 and February 2014 demonstrate an improvement in the Veteran's COPD.  Significantly, such measurements would be compensable to a 30 percent rating, at most, if considered on the ratio of FEV-1/FVC.  Thus, the Board concludes that, prior to June 3, 2013, the Veteran clearly does not meet the criteria for a total disability rating for his COPD.  

For these reasons, the Board finds that the Veteran is adequately compensated by the assigned 60 percent evaluation, for the period from March 21, 2012 to June 2, 2013, and a higher rating is not warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

From December 10, 1993 to January 8, 1997, an initial rating in excess of 10 percent for COPD is denied.

From January 9, 1997 to March 20, 2012, an initial rating in excess of 30 percent for COPD is denied.

From March 21, 2012 to June 2, 2013, an initial rating in excess of 60 percent for COPD is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


